       Case 5:18-cv-00018-KS-MTP Document 28 Filed 01/22/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

DEWAYNE LEATHERBERRY, INDIVIDUALLY, AND ON
BEHALF OF ALL WHO ARE ENTITLED TO
RECOVER UNDER THE WRONGFUL DEATH
AND SURVIVAL STATUTE FOR THE DEATH
OF ESTER THOMAS, DECEASED                                                             PLAINTIFFS

VS.                                               CIVIL ACTION NO. 5:18-cv-00018-KS-MTP

METRO AMBULANCE SERVICE (RURAL), INC,
D/B/A AMERICAN MEDICAL RESPONSE, INC.,
JOHN DOE AND JOHN DOE ENTITIES                                                      DEFENDANTS


                          PLAINTIFFS’ RESPONSE TO
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       COME NOW, the Plaintiffs, Dewayne Leatherberry et al. by counsel, and submit this their

Response to the Motion for Summary Judgment filed by the Defendant, American Medical

Response, Inc. (hereinafter “AMR”) pursuant to Rule 56, Mississippi Rule of Civil Procedure; and

respectfully request that this Court deny the motion, and as grounds for opposition respectfully state

the following to-wit:

       1. Admitted as to AMR breaching its contract and duty owed to the plaintiff. AMR

consistently mis-identifies this case as being subject to medical malpractice standards.

       2. The allegations contain in paragraph 2 of the defendant’s motion for summary judgment

are matters of law and do not establish the appropriate standard for this case.

       3. Admitted that the defendant has designated these experts only, but not to the truth of the

matter as stated in their opinions.

       4. Denied. The Plaintiff has set forth a prima facie case of negligence, and breach of

contract by the defendant AMR.
       Case 5:18-cv-00018-KS-MTP Document 28 Filed 01/22/19 Page 2 of 4




       5. In support of their opposition and response to the defendant’s Motion for Summary

Judgment, the plaintiffs have attached the following as exhibits:

               a.      AMR Run Report is attached as Exhibit “A” to the plaintiffs’ Memorandum

                      in Support of the Response to Motion for Summary Judgment;

               b.     Deposition of Stan Alford, page 41 is attached as Exhibit “B” to the

                      plaintiffs’ Memorandum in Support of the Response to Motion for Summary

                      Judgment.

               c.     Deposition of Stan Alford, page 48 is attached as Exhibit “C” to the

                      plaintiffs’ Memorandum in Support of the Response to Motion for Summary

                      Judgment.

               d.      Affidavit of Dewayne Thomas is attached as Exhibit “D” to the plaintiffs’

                      Memorandum in Support of the Response to Motion for Summary Judgment;

               e.     Affidavit of Frank Davis and his contemporaneous notes are attached as

                      composite Exhibit “E” to the plaintiffs’ Memorandum in Support of the

                      Response to Motion for Summary Judgment;

               f.     Affidavit of Robert Harris is attached as Exhibit “F” to the plaintiffs’

                      Memorandum in Support of the Response to Motion for Summary Judgment;

               g.     Deposition of Stan Alford, Ambulance Service Agreement, attached as

                      Exhibit 5 thereto, to the plaintiffs’ Memorandum in Support of the Response

                      to Motion for Summary Judgment.

               WHEREFORE, PREMISES CONSIDERED, Plaintiffs Dewayne Leatherberry et al.

respectfully request that this Court deny defendant’s Motion for Summary Judgment and that all

Defendant’s claims be dismissed.

                                                2
       Case 5:18-cv-00018-KS-MTP Document 28 Filed 01/22/19 Page 3 of 4




Respectfully submitted,


                                    DEWAYNE LEATHERBERRY, INDIVIDUALLY,
                                    AND ON BEHALF OF THE WRONGFUL DEATH
                                    BENEFICIARIES OF ESTER THOMAS,
                                    DECEASED

                                    BY:    s/ Larry Stamps
                                          LARRY STAMPS, MSB #7773
                                          ATTORNEY FOR THE PLAINTIFFS




                                      3
       Case 5:18-cv-00018-KS-MTP Document 28 Filed 01/22/19 Page 4 of 4




OF COUNSEL:

STAMPS & STAMPS
ATTORNEYS AT LAW
POST OFFICE BOX 2916
JACKSON, MISSISSIPPI 39207-2916
269 EAST PEARL STREET
JACKSON, MISSISSIPPI 39201
TELEPHONE: (601) 354-4747


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the plaintiffs, hereby certify that I have on this date,

electronically filed the foregoing with the Clerk of the Court, using the ECF system, which sent

notification of such filing to the following:

                                         Tom Julian, Esq.
                                 Daniel Coker Horton and Bell, PA
                                 4400 Old Canton Road, Suite 400
                                       Post Office Box 1084
                                 Jackson, Mississippi 39215-1084

       THIS, the 22nd day of January, 2019.


                                                   s/ Larry Stamps
                                                ATTORNEY FOR THE PLAINTIFFS




                                                  4
